Citation Nr: 0726189	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson , Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1965 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied entitlement to service connection for 
major depressive disorder.  

The veteran submitted a claim of service connection for major 
depressive disorder and the RO adjudicated that claim in the 
March 2003 rating decision on appeal.  In the August 2005 
statement of the case (SOC), the RO characterized the claim 
on appeal as consisting of two separate issues, the second 
being a claim of service connection for alcohol abuse and 
adjudicated that second issue for the first time in the SOC.  
The Board finds that the veteran has not filed a separate 
claim for service connection of alcohol abuse; but has 
alleged that alcohol abuse has some relationship to the 
claimed disability.  Thus, the Board has framed the issue on 
appeal as noted on the title page. 

In a notice of disagreement (NOD) received March 2004, the 
veteran appears to raise issues of "possible connection of 
my son having neuron fibromatosis and me permanently losing 
eyesight from my lower left eye."  These issues are not 
developed for appellate consideration and are referred to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability 
attributable to service.

2.  Alcohol dependency has not been shown to be the result of 
a service-connected       disability. 


CONCLUSIONS OF LAW

1.  Service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 

2.  The claim of service connection for alcohol dependency 
has no legal merit.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided a pre-adjudication letter in January 2003.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
essentially requesting the claimant to provide evidence in 
his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The RO has obtained the veteran's service medical records and 
VA treatment records.  Although the veteran noted that he 
received disability benefits from the Social Security 
Administration (SSA), those records are not of file.  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Here, the Board finds 
that the SSA records are not relevant because the question is 
not the extent to which the veteran's psychiatric disorder 
impacts his functioning, but whether that condition is 
related to military service.  Complete service medical 
records have been obtained.  The Board recognizes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  In disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Those standards are not met in this case.  
There is no evidence establishing that an event, injury, or 
disease occurred in service and thus a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board concludes that VA has fulfilled its 
duty to assist the veteran in making reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2) (2006). 

Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from depression as a 
result of his military service and that the depression caused 
his alcohol abuse.  He has also asserted that his depression 
was exacerbated by experiences in service, including 
undergoing an emergency appendectomy.  

Service medical records contain no entries concerning 
depression.  The veteran's January 1965 entrance physical 
examination included a normal psychiatric evaluation.  In 
April 1966, the veteran underwent an appendectomy.  The 
hospital summary report noted that the veteran had presented 
to the hospital with abdominal complaints on two occasions 
within three weeks prior to the hospitalization, but each 
time was discharged without operation.  The diagnosis upon 
surgery was ruptured acute appendicitis.  The veteran's post-
operative course was described as essentially uncomplicated.  
He was sent on convalescent leave on May 13, 1966, and 
discharged to duty, with no change in profile, when he 
returned on May 21, 1966.  There were no complaints or 
findings referable to depression in the hospitalization 
records.  The October 1967 separation examination included a 
normal psychiatric evaluation.  On both his January 1965 and 
October 1967 Reports of Medical History, the veteran checked 
the "no" box to indicate that he did not have (1) a history 
of depression or excessive worry, or (2) an excessive 
drinking habit.  

VA medical records from May 1997 note that the veteran missed 
a scheduled psychology appointment, and state that he was 
"discharged from Primary Care Psychology at this time, but 
can be referred again to Psychology if pt. is interested in 
our service."  

VA outpatient treatment records show that the veteran was 
treated from June 2001 to July 2005 for complaints of feeling 
depressed and was on medication for major depressive disorder 
(MDD).  In June 2001, he complained of feeling depressed 
after being laid off from his job.  The examiner's notes 
indicate the veteran quit drinking eight years prior after he 
"struggled with EtOH abuse . . . related with the increased 
stressed [sic] associated with his job."  The notes include 
an Axis IV assessment of occupational and economic problems.  
In August 2001, the examiner noted that the veteran had "no 
service related on going symptoms."  The November 2001 notes 
contain the following entry: "Depression exacerbated by 
recent loss of job.  Feeling depressed for six months.  Feels 
always had depression."  The notes include an Axis IV 
assessment of financial stressors.  The December 2001 notes 
state "Pt reports depressive episodes began during childhood 
with his most severe episodes occurring following his three 
divorces."  

In a September 2002 letter, the Chief of the San Diego VA's 
Psychiatric Emergency Clinic, stated:

[The veteran] acknowledges that he was consistently 
depressed while active duty in the Army and reports that 
he was diagnosed with alcohol abuse at the time.  [The 
veteran] contends that he was drinking to try and deal 
with being depressed.  Given his family history of 
depression, and his subsequent diagnosis with a[nd] 
treatment for Major Depression, it is likely that [the 
veteran] was depressed while active duty and that his 
drinking was related to the diagnosis of Major 
Depression."  

An October 2003 chart entry notes an Axis IV assessment of 
"recent deaths of friends and family, financial stress, 
break-up with girlfriend."  November 2003 notes contain the 
following entry: "All symptoms worsened with unemployment . 
. . but feels he has always had depression."  In February 
2004, he complained of feeling depressed due to "a recent 
breakup (Jan. 04) with a girlfriend of 4 years and the stress 
associated with chronic left eye problems (Ischemic optic 
neuropathy) and high cholesterol."  The May 2004 notes 
include an Axis IV assessment of financial stressors and loss 
of relationship.  The July 2004 notes indicate that he 
"recently drank EtOH after 12 year sobriety." 
  
In a September 2005 letter, the Chief of the Psychiatric 
Emergency Clinic stated:

Much of his depression has been exacerbated by his time 
on active duty.  [The veteran] first felt suicidal while 
stationed in Germany.  This was around the same time as 
an emergency surgery was performed for perforated 
appendix . . . Although evaluated for depression, there 
was no treatment given at that time.  

Upon careful review of this case, the Board finds that the 
preponderance of the evidence is against the claim.  No 
psychiatric diagnosis was made in service or at the 
separation examination and no medical evidence has been 
submitted to show that the veteran suffered from depression 
during service.  The veteran's VA outpatient treatment 
records fail to demonstrate any link between his depressive 
disorder and any incident of service.  Although the veteran 
has asserted that his psychiatric problems are related to the 
in-service surgery, there is no indication in those medical 
records that the veteran complained of or was treated for 
depression at that time.  There is also no mention in the 
post-service treatment records of the veteran relating his 
current problems to service.  Those records indicate that the 
veteran may have suffered from depression since childhood.  
In any event, the records establish that there are "no 
service related on going symptoms."  Indeed, the records 
indicate that the veteran was depressed due to other factors 
such as his three divorces, the loss of his job, and the 
deaths of various relatives and friends.  Thus, a chronic 
acquired psychiatric disorder is not shown in service.

There is no record of any psychiatric treatment or counseling 
for thirty years after service separation.  It should be 
noted that records for medical treatment received during the 
1970's were requested in connection with a prior claim.  
Those records are unavailable, however, there is no 
indication that they contained information relevant to the 
veteran's current claims.  The first medical evidence of 
record shows complaints of the veteran feeling depressed in 
2001 with a subsequent diagnosis of major depressive 
disorder.  In view of the lengthy period after separation 
from service without evidence of treatment or diagnosis, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

The VA psychiatrist's opinions are of limited probative value 
because there is no indication that he reviewed the veteran's 
medical records.  Furthermore, the psychiatrist's report is 
premised on an inaccurate history provided by the veteran 
that the doctor accepted as reliable and which is 
contradicted by other evidence in the claims file.  The 
veteran reported to the psychiatrist that he was "evaluated 
for depression" while on active duty.  The Board notes, 
however, that the service medical records contain no mention 
of an evaluation for depression.  A medical opinion premised 
upon an unsubstantiated account of a claimant has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected).

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v.  
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434  
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
diagnosis or a nexus between claimed depression and active 
service.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for major depressive 
disorder.    No probative, competent medical evidence exists 
of a relationship between his depression and any alleged 
continuity of symptomatology since separation from service.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1991).  Accordingly, the claim for service connection for 
major depressive disorder must be denied. 

With regard to the claimed alcohol abuse, compensation shall 
not be paid if the claimed disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301; see also VAOPGPREC 2-97.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

With respect to claims filed after October 31, 1990, 38 
U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precludes service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

There can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit indicated that veterans could recover only if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id. at 1381. 

The veteran has asserted that his alcohol dependence was both 
incurred as a result of his depressive disorder or his pre-
existing alcohol problems were exacerbated by service.  
Service medical records do not show treatment for alcohol 
abuse and the veteran denied a history of excessive drinking 
on the Reports of Medical History prepared by him at 
enlistment and separation.  None of the post-service 
treatment records link the veteran's alcohol dependence to 
service.  

Even assuming arguendo that the veteran's alcohol abuse began 
in service, the above-cited legislation enacted by Congress 
expressly prohibits the grant of direct service connection 
for alcohol or drug abuse based on claims filed on or after 
October 31, 1990, and requires that disability resulting from 
drug or alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
present claim must be denied as there is no entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).  
Moreover, as service connection has not been established for 
any psychiatric disorder, the claim for service connection 
for alcoholism as secondary to such a psychiatric disorder 
must fail as a matter of law. Id. 


ORDER

Service connection for major depressive disorder is denied.  




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


